
	

113 HR 4973 IH: STEM for STEM Act
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4973
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Pearce introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the rural and low-income program under the Elementary and Secondary Education Act of 1965
			 to include professional development in STEM education, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Spurring Teacher Education Movement for STEM Act or the STEM for STEM Act.
		2.Findings; Sense of Congress
			(a)FindingsCongress finds the following:
				(1)The National Center for Education Statistics found that high school students from 29 nations
			 performed better in math than high school students from the United States.
				(2)High school students from 22 nations performed better in science than high school students from the
			 United States.
				(b)Sense of CongressIt is the sense of Congress that—
				(1)the United States should be at the forefront of education for science, technology, engineering, and
			 math (in this section referred to as STEM);
				(2)students in low income and rural areas have limited access to STEM resources;
				(3)teachers should have high-quality professional development opportunities in STEM to increase their
			 content knowledge and improve student learning; and
				(4)teacher professional development should provide strategies for integrating STEM education across
			 all demographics.
				3.Uses of funds for rural and low-income school programSection 6222(a)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7351a(a)(2)) is
			 amended—
			(1)by striking and to and inserting , to; and
			(2)by adding before the period at the end the following: , and to train teachers in the area of science, technology, engineering, and math education.
			
